Citation Nr: 1737912	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  14-37 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 20 percent for a low back disability.

2. Entitlement to a rating higher than 10 percent for radiculopathy of the left lower extremity prior to September 15, 2014.

3. Entitlement to a compensable rating for radiculopathy of the right lower extremity prior to September 15, 2014.  

4. Entitlement to an initial compensable rating for scars, status post cholecystectomy.

5. Entitlement to an initial compensable rating for a pilonidal cyst.  

6. Entitlement to a rating higher than 10 percent for bilateral hearing loss.  

(The issues of service connection for arthritis, higher initial ratings for right eye aphakia and left eye nuclear sclerotic cataract, higher initial ratings for a right knee disability, a compensable rating for a right knee scar, and entitlement to an effective date earlier than December 17, 2008 for a total disability rating based on individual unemployability (TDIU) are addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In a rating decision in May 2013 the RO denied the Veteran's claims of entitlement to a rating higher than 20 for a back disability.  In a rating decision in April 2015, the RO granted service connection for scars, status post cholecystectomy and assigned a noncompensable rating.  In a November 2015 rating decision entitlement to an earlier effective date for service connection of scar, status postcholecystectomy was granted based on clear and unmistakable error and a noncompensable rating was assigned effective November 29, 2014, the date the Veteran's claim was received.
  
In a rating decision in December 2015 the RO granted service connection for a pilonidal cyst and assigned a noncompensable rating.  In a rating decision in January 2016 the RO denied a rating higher than 10 percent for bilateral hearing loss.  

In January 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge and presented testimony regarding the issues of a rating higher than 20 percent for a low back disability and service connection for skin cancer.  A transcript of the hearing is in the record.

The Board notes that Veterans Law Judges who participated in hearings must participate in making the final determination of the claim involved. 38 U.S.C.A. 
§ 7107(c); 38 C.F.R. § 20.707; see also Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In April 2009, a Travel Board hearing was held before Veterans Law Judge Michael Lane.  Thereafter, in December 2012, another Travel Board hearing was held before Veterans Law Judge Michael Pappas and then Acting Veterans Law Judge Andrew Mackenzie.  Transcripts of these proceedings have been associated with the claims folder.  

The Veteran's claim of entitlement to an increased rating for a low back disability was not addressed during the 2009 and 2012 Board hearings.  There was likewise no discussion at the January 2015 hearing of the issues of service connection for arthritis, a higher initial rating for right eye aphakia and left eye nuclear sclerotic cataract, higher initial ratings for a right knee disability to include scarring, and TDIU.  Further, the Veteran did not present testimony nor has he requested a Board hearing regarding the other issues listed on the title page that are currently before the Board.  Thus there is no prejudice to the Veteran in proceeding on the decision made herein with the sole signature and consideration of the undersigned.

In June 2015 the Board denied the Veteran's claim of entitlement to a rating higher than 20 percent for a low back disability, granted a separate 10 percent rating for radiculopathy of the left lower extremity prior to September 15, 2014 and a 20 percent rating thereafter, and granted a separate 20 percent rating for radiculopathy of the right lower extremity from September 15, 2014.  The Veteran then appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2016 memorandum decision, the Court vacated and remanded the June 2015 Board decision to the extent that it denied a rating higher than 20 percent for a low back disability and a separate rating higher than 10 percent for low back radiculopathy of the left lower extremity prior to September 15, 2014 and a compensable rating prior to September 15, 2014 for low back radiculopathy of the right lower extremity.

In July 2015 the Board remanded the issue of service connection for skin cancer.  It appears that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

In statements received in January and June 2016, the Veteran raised a claim for entitlement to an effective date earlier than October 9, 2008, for the grant of service connection for hearing loss.  He stated that service connection and the 10 percent that was assigned should have been made effective from December 2002.  By way of history, service connection for hearing loss was granted in a March 2003 decision.  A noncompensable rating was assigned.  An unappealed October 2008 RO decision granted a 10 percent rating, effective from October 2008.  The earlier effective date issue is a separate appealable issue, which has not been properly considered by the AOJ.  It is therefore referred to the AOJ for review.   

Reference is also made to statements received from the Veteran in January 2016 wherein he expressed disagreement with the effective dates assigned for the award of service connection for his gallbladder scars and pilonidal cyst.  Effective from March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the AOJ as an notice of disagreement (NOD) if it is submitted on a standardized form provided by VA for the purpose of appealing the decision, in cases where such a form is provided. See 38 C.F.R. § 20.201 (from March 24, 2015); also 79 Fed. Reg. 57698; VA Form 21-0958, "NOTICE OF DISAGREEMENT."  In this regard, while he properly utilized VA Form 21-0958 when expressing his disagreement with the ratings assigned to his gallbladder scars and pilonidal cyst, he did not make use of the form with respect to his disagreement with the effective date issues.  

In April 2017 the Veteran submitted a waiver of initial RO review of additionally submitted evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating higher than 20 percent for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to September 15, 2014, radiculopathy of the left lower extremity was manifested by incomplete paralysis of the sciatic nerve, which was not more than moderate.

2. Prior to September 15, 2014, radiculopathy of the right lower extremity was manifested by incomplete paralysis of the sciatic nerve, which was not more than moderate.

3. For the entire initial rating period, two scars from the cholecystectomy are shown to be painful.  

4. For the entire initial rating period, the Veteran's service-connected pilonidal cyst has affected less than 5 percent of total body area and less than 5 percent of the exposed area and required not more than topical therapy.  

5. The service-connected bilateral hearing loss was manifested by hearing acuity no worse than Level I in both the right ear and left ear, with no exceptional pattern of hearing loss in either ear.  
CONCLUSIONS OF LAW

1. Prior to September 15, 2014, the criteria for a 20 percent rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2016). 

2. Prior to September 15, 2014, the criteria for a 20 percent rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2016). 

3. For the entire initial rating period, the criteria for an initial 10 percent rating for scars, status post cholecystectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2016).

4. For the entire initial rating period, the criteria for an initial compensable rating for the service-connected pilonidal cyst have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2016).

5. For the entire appeal period, the criteria for the assignment of a rating higher than 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85 including Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2016, the Veteran stated that his pilonidal cyst was not flared up at the time of his October 2015 VA examination, noting that it flares up when he sweats or during hot weather.  The Veteran's statements regarding his subjective symptoms during active flare-ups, as competently and credibly relayed by the Veteran and as recorded by a VA examiner, are being fully considered in this decision.  Attempting to schedule the Veteran for a VA examination during an active flare-up would thereby be impractical and likely provide no additional information not already considered by the Board.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding Ardison v. Brown, 6 Vet. App. 405 (1994) inapplicable where the disability, in its recurrent state, did not affect the Veteran's earning capacity and the worsened condition did not last more than a few days).  

The Veteran states that his most recent hearing examination/test was flawed.  The Board disagrees.  The examination if fully adequate as the examiner followed the appropriate protocols in evaluating the Veteran's bilateral hearing loss.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist since the matter was last before the Board.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

Radiculopathy of the Lower Extremities prior to September 14, 2014

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Diagnostic Code 8526 evaluates anterior crural nerve (femoral) paralysis.  Under Diagnostic Code 8526, a 20 percent rating is warranted for moderate incomplete paralysis; a 30 percent rating is warranted for severe incomplete paralysis; and a 40 percent rating is warranted for complete paralysis of quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

It is noted that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

The issues of entitlement to higher ratings for radiculopathy of the lower extremities arise from the Veteran's increased rating claim for a low back disability that was dated in September 2012 and apparently received on October 9, 2012.  

Throughout the current appeal period the Veteran has complained of radiculopathy.  VA treatment records in August 2012 show that he reported back pain with left lower extremity radiculopathy for 3 weeks.  He denied numbness, tingling, weakness or loss of bladder and bowel control.  A VA treatment record in November 2012, shows that the Veteran complained of chronic low back pain with radiation to the right lower extremity and numbness in the morning.  In April 2013 the records show that the Veteran complained of radiating pain to the left hip and left lower extremity, as well as stiffness and pain.  He stated he also experienced very sporadic and occasional back spasms.  

On VA examination on September 15, 2014, the examiner opined that the Veteran had radiculopathy to include mild intermittent pain, paresthesias and/or dysesthesias, and numbness in the lower extremities.  Nerve roots involved included L2/L3L/L4 nerve roots (femoral nerve) on both sides and L4/LS/S1/S2/S3 nerve roots (sciatic nerve) on both sides.  The level of severity of radiculopathy on both sides was moderate.  The reflex exam and sensory exam were normal.  Muscle strength testing in the lower extremities to include hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension was active movement against some resistance.  There was no muscle atrophy.  

Given the above findings, and resolving all doubt in the Veteran's favor, the Board finds that the criteria for a 20 percent rating for moderate incomplete paralysis is more nearly approximated prior to September 15, 2014, for radiculopathy of the left lower extremity and radiculopathy of the right lower extremity.  The severity of the Veteran's radiculopathy in the lower extremities was not definitive prior to September 15, 2014.  However, throughout the current appeal period the Veteran consistently complained of radiating pain in his lower extremities and the examiner on the September 2014 VA examination determined that the Veteran's radiculopathy in both lower extremities was moderate and affected the sciatic nerve.  In the Board's view, the Veteran's assertions as documented in VA treatment records prior to September 15, 2014, combined with the later confirmatory evidence on examination in September 2014 sufficiently establishes a 20 percent rating for low back radiculopathy of the left lower extremity and low back radiculopathy of the right lower extremity under Diagnostic Code 8520.  As the Board is granting a 20 percent rating for both lower extremities based on moderate impairment of the sciatic nerve under Diagnostic Code 8520, the matter of whether the impairment is wholly sensory is mute as the regulations provide that the rating for such impairment at most is of moderate degree.  See 38 C.F.R. § 4.124a.

The evidence does not more nearly approximate the criteria for a higher rating of 40 percent or more prior to September 15, 2014 as the evidence at most shows that the Veteran had neurologic abnormalities to include radiating back pain and sporadic back spasms that were later confirmed on the VA examination dated on September 15, 2014 to be of moderate severity.  

The Board also notes that the September 2014 VA examiner opined that the Veteran's moderate radiculopathy was affected by the femoral nerve and the sciatic nerve.  However, the symptoms of the Veteran's femoral nerve impairment are duplicative of the symptomatology of his sciatic nerve impairment as the same abnormalities affected both nerves.  Separate ratings would constitute pyramiding and are therefore not warranted.  See 38 C.F.R. § 4.14.

The Board has also considered the Veteran's lay statements that describe his discomfort.  The Veteran is certainly competent to describe his observations and the Board finds these statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a rating higher than 20 percent for low back radiculopathy of the left lower extremity and low back radiculopathy of the right lower extremity prior to September 15, 2014.  Furthermore, the symptoms described, such as pain and discomfort, are contemplated in the 20 percent rating being assigned for radiculopathy in each lower extremity prior to September 15, 2014.  In essence, the lay evidence, while accepted as credible, does not provide a basis for higher evaluations.

For the reasons explained above, after resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), a 20 percent rating for radiculopathy of the left lower extremity and a 20 percent rating for radiculopathy of the right lower extremity are warranted prior to September 15, 2014.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Cholecystectomy Scars

The Veteran's scars, status post cholecystectomy are evaluated under Diagnostic Code 7805.  Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated if not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Other potentially applicable Diagnostic Codes include Diagnostic Codes 7801, 7802, and 7804.  Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep and nonlinear.  Scars in an area(s) exceeding 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) are rated 10 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  A separate evaluation is assigned based on the total area of the qualifying scars that affect the anterior portion of the trunk, and a separate evaluation is assigned based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The separate evaluations are combined under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118, DC 7801.  

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial and nonlinear.  Superficial and nonlinear scars in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  A separate evaluation is assigned based on the total area of the qualifying scars that affect the anterior portion of the trunk, and a separate evaluation is assigned based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The separate evaluations are combined under 38 C.F.R. § 4.25.  

Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.  38 C.F.R. § 4.118, DC 7802.  
Diagnostic Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are 10 percent disabling.  Three or four scars that are unstable or painful are 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  This is the highest rating available under this Diagnostic Code.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent may be added to the evaluation that is based on the total number of unstable or painful scars.  

The Veteran states that he has scarring associated with his gallbladder removal.  He explained that he has two scars that are tender, sensitive, and painful, particularly when bumped or bruised.  The symptoms are worse during cold weather.  The Veteran noted that his first scar was 1.5 inches and the second scar was 10 to 12 inches.  See e.g., September 2015 notice of disagreement.  

On VA examination in March 2015, the examiner noted that the Veteran had scarring associated with his cholecystectomy.  No scars of the trunk were painful or unstable with frequent loss of covering of skin over the scar.  The first scar on the trunk was 20 centimeters long and the second scar was 3 centimeters long.  Both scars were linear and the examiner opined that neither scar resulted in limitation of function.  The examiner opined that there were no pertinent physical findings, complications, conditions, signs and/or symptoms such as muscle or nerve damage associated with the scars.  

The RO evaluated the Veteran's cholecystectomy scarring under Diagnostic Code 7805.  However, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538  (1993).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

During the appeal period the lay evidence shows that there are painful scars associated with the Veteran's cholecystectomy.  It is thereby more appropriate to rate the condition under a diagnostic code which includes a rating on the basis of painful scars.  Thus the underlying diagnostic code should be changed to Diagnostic Code 7804 for unstable or painful scars.  

While the examiner on the March 2015 examination determined that the scars associated with the cholecystectomy were not painful, the Board finds that the evidence more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 7804 for the following reasons.  During the appeal period the Veteran both expressly and implicitly complained of painful cholecystectomy scars.  He is competent to report his symptoms of pain because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds no reason to doubt his credibility in this regard. Thus resolving all doubt in the favor of the Veteran, effective from November 29, 2004 (date of claim), a 10 percent rating is warranted under Diagnostic Code 7804 for two scars that are painful.  The Veteran does not meet the criteria for a rating higher than 10 percent under Diagnostic Code 7804 as the evidence presented above does not show that he had any unstable scars or more than two painful cholecystectomy scars.  

The evidence presented above shows that the Veteran's cholecystectomy scars were both linear and the Veteran does not contend otherwise.  Thus Diagnostic Codes 7801 and 7802 are inapplicable.  Further, the March 2015 VA examiner determined that the cholecystectomy scars did not result in limitation of function.  These findings are not contradicted by the lay and other medical evidence of record.  It is also noteworthy that the Veteran is in receipt of a separate rating for cholecystectomy syndrome with gastroesophageal reflux disorder and diarrhea under Diagnostic Code 7338, which is not currently in appellate status.  Symptomatology associated with all scarring has been considered under Diagnostic Codes 7800-7804.  Thus, a higher initial rating under Diagnostic Code 7805 is not warranted.  

After resolving any benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that an initial 10 percent rating is warranted for scars, status post cholecystectomy for the entire appeal period under Diagnostic Code 7804.  

Pilonidal Cyst

The Veteran's service-connected pilonidal cyst is evaluated under Diagnostic Code 7806 for dermatitis or eczema.  Under Diagnostic Code 7806 for dermatitis or eczema, a noncompensable rating is warranted for a skin disorder affecting less than 5 percent of the entire body or less than 5 percent of the exposed areas, and there is no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted for a skin disorder affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of the exposed areas, or that requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating requires a skin disorder to affect 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires a skin disorder to affect more than 40 percent of the entire body or more than 40 percent of the exposed areas, or requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

Diagnostic Code 7806 instructs to rate as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

In September 2014 the Veteran stated that the pilonidal cyst at the base of his back, leaked, itched, was sore, had intermittent rashes, and required medication.  
On VA examination in October 2015 the examiner noted that the Veteran's report that his pilonidal cyst flared up three to four times per year, during which time he was treated with topical medication that worked well for him.  The Veteran indicated that such episode lasted seven to ten days and then resolved.  The Veteran denied any problems between episodes other than chronic sensitivity and elevated tissue sensitivity during hot weather.  

The examination report shows that the Veteran was treated with topical medication for less than 6 weeks.  Physical exam shows that the pilonidal sinus was at the end of the natal cleft.  There was no drainage, erythema or edema noted on the exam.  The examiner noted that the area of the natal cleft was 3 centimeters by 2 centimeters with less than 5 percent of the total body area covered and zero percent exposed.  

The evidence of record does not more nearly approximate the criteria for a compensable rating under Diagnostic Code 7806 as it has not been shown that the Veteran meets the criteria for the next higher rating of 10 percent whereby at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas are affected, or that the Veteran required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks, during the past 12-month period.  Notably, the evidence discussed above shows that the Veteran has only used topical treatment, not systemic corticosteroids or other systemic immunosuppressive medication.  See Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601, *8 (Fed. Cir. July 14, 2017) ("systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied.").

Diagnostic Code 7806 instructs to consider rating the condition as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. In the instant case, the evidence shows that the Veteran's service-connected pilonidal cyst has been predominantly manifested by a skin condition.  The evidence discussed above does not show that the Veteran had scarring associated with his service-connected pilonidal cyst.  Thus, the criteria for evaluating disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), is inapplicable in the instant case.  Consideration of Diagnostic Code 7813 for dermatophytosis ( ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris), also is not warranted as the criteria in this code are duplicative of the criteria in Diagnostic Code 7806, which already have been considered in evaluating the Veteran's pilonidal cyst as discussed above.  There are no other applicable Diagnostic Codes that need to be addressed in evaluating the Veteran's service-connected pilonidal cyst.  

The Board has also considered the Veteran's lay statements that describe symptoms associated with his pilonidal cyst.  The Veteran is certainly competent to describe his observations.  However, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support an initial compensable rating for the pilonidal cyst.  The clinical findings directly address the criteria under which his service-connected pilonidal cyst is evaluated and are more probative than any implied pleadings or lay evidence to the effect that higher or additional evaluations are warranted for the pilonidal cyst throughout the entire appeal.  

Hence, in light of the medical and lay evidence of record, an initial compensable rating is not warranted at any time during the appeal period for the service-connected pilonidal cyst.  Thus the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Hearing Loss

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).  Further, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results a VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that, even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.  

On VA audiological examination in December 2015, puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 30, 40, 60, and 60, for an average of 48, and puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows 30, 45, 65, and 65 for an average of 51.  The speech recognition score, using the Maryland CNC Test, was 92 percent in the right ear and 96 percent in the left ear.   

Evaluating these VA audiological test results cited above, the Board finds that, when the puretone threshold averages and the speech recognition scores for both the right ear and left ear from the December 2015 VA examination are applied to Table VI, the numeric designations of hearing impairment are Level I.  When these numeric designations for the right and left ears are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is zero percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  However, the Board will not disturb the 10 percent rating that the Veteran is currently receiving.  The December 2015 VA examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life to include ability to work as the Veteran reported that he struggled to hear from a distance and with background noise and that he misunderstood words.  Martinak, supra.  

Throughout the entire appeal period the provisions of 38 C.F.R. § 4.86 which address exceptional patterns of hearing loss are not applicable.  There is no showing that the Veteran had an exceptional pattern of hearing loss in either ear at any portion of this appeal period.

Consideration is given to the functional effects of the Veteran's bilateral hearing loss.  Although his statements regarding his symptoms are competent and credible, the evaluation of hearing loss is reached by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, supra.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for an evaluation of hearing loss, which requires specific testing.  In this case, such mechanical application does not warrant a rating higher than 10 percent.  

For these reasons, the evidence preponderates against the claim for a rating higher than 10 percent for bilateral hearing loss.  The Board finds that the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



Final Matter

The Veteran's case has been considered entirely under the VA rating schedule contained in 38 C.F.R., Part 4.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Prior to September 15, 2014 a 20 percent rating for radiculopathy of the left lower extremity is granted, subject to the regulations governing the award of monetary benefits.

Prior to September 15, 2014 a 20 percent rating for radiculopathy of the right lower extremity is granted, subject to the regulations governing the award of monetary benefits.

An initial 10 percent rating for scars, status post cholecystectomy, is granted for the entire appeal period, subject to the regulations governing the award of monetary benefits.

An initial compensable rating for a pilonidal cyst is denied.

A rating higher than 10 percent for bilateral hearing loss is denied.  


REMAND

In the December 2016, Memorandum Decision, the Court noted that the Board relied on a September 2014 VA examination where the examiner stated that because the Veteran's low back disability did not flare up during the examination it would be speculative to opine on the actual range of motion of the Veteran's back.  The Court noted that the Veteran testified that he suffered a flare-up the day after the examination and experienced increased symptomatology for two to three days after performing range of motion testing.  For these reasons the Court stated that it was thus unclear why a speculative opinion was adequate under these circumstances when the Veteran could merely be examined on back-to-back days to accurately determine any additional functional loss caused by a flare-up.  In order to comply with the Court's Memorandum Decision the Veteran should be afforded a new VA examination for his low back disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the Veteran to be examined by an appropriate specialist to assess the current severity of the service-connected low back disability.  To the extent possible, make an attempt to schedule the Veteran for a low back examination during a period when he is experiencing a flare-up and document the efforts undertaken to schedule such an examination.  The entire claims file, including a copy of this remand, should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail.  Upon review of the record and interview and examination of the Veteran, the examiner is asked to do the following: 

a.) Utilize the appropriate Disability Benefits Questionnaire in evaluating the service-connected low back disability.  The examiner should describe in detail all current manifestations of the service-connected low back disability to include range of motion of the thoracolumbar spine in degrees to include forward flexion and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner must also address whether there is additional loss of motion associated with flare-ups or on repetitive use.  If the Veteran is not experiencing a flare-up during the examination the examiner is asked to approximate the additional loss of motion associated with such flare-up. 

b.) The examination report must include all findings necessary to rate the low back disability, including range of motion measurements for painful joints on both active and passive motion, and in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

2. Review the medical opinions/examination obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3. When the development requested has been completed, readjudicate the issue of entitlement to a rating higher than 20 percent for a low back disability.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


